Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-10 and 12-16, filed 7/12/21, with respect to the claims and drawing have been fully considered and are persuasive. The drawing and claim objections and 103 rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses an apparatus for equalizing a battery module, the apparatus comprising: two or more cell module controllers (CMCs) which are connected with two or more battery modules, respectively, and measure voltages of both ends of the connected two or more battery modules, respectively; and a battery module controller (BMC) which calculates a state of charge (SoC) of each of the two or more battery modules based on the measured voltages of both ends of each battery module, and diagnoses an abnormality of a first battery module among two or more battery modules based on having a SoC that is equal to or less than a reference SoC; the prior art fails to disclose the further inclusion of the combination of wherein the BMC controls two or more switches included in the two or more CMCs, respectively, based on a location of the first battery module forms an equalization current supply circuit that is a closed circuit including the BMC, the first battery module, a first CMC associated with the first battery module among the two or more CMCs having a first switch among the two or more switches, and a second switch among the two or more switches 
Regarding Independent Claim 10, the prior art discloses a method of equalizing a battery module by a battery module equalizing apparatus, the method comprising: measuring voltages of both ends of two or more battery modules connected to two or more cell module controllers (CMCs), respectively; diagnosing, by a battery module controller (BMC), an abnormality of a first battery module among the two or more battery modules based on having an SoC that is equal to or less than a reference SoC, the SoC of the first battery module being based on the measured voltages of both ends of the first battery module; the prior art fails to disclose the further inclusion of the combination of controlling, by the BMC, two or more switches included in the two or more CMCs, respectively, based on a location of the first battery modules forming an equalization current supply circuit that is a closed circuit including: the BMC, the BMC including an equalization current supplier that supplies an equalization current to the first battery module from at least a second battery module the first battery module; a first CMC associated with the first battery module among the two or more CMCs, the first CMC having a first switch among the two or more switches; and a second switch among the two or more switches; and supplying an equalization current to the first battery module via the equalization current supplier from the at least second battery module while the BMC controls switches of the remaining battery modules to be turned to an off state.
Dependent Claims 2-9 and 11-18 are allowed for their dependence upon allowed independent claims 1 and 10. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/      Primary Examiner, Art Unit 2859